Citation Nr: 1707189	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for depression, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Ralph J. Branch, Attorney at Law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1983 to September 1985, December 1986 to January 1990, and July 2007 to May 2008.  The Veteran was discharged under other than honorable conditions from his second period of service, December 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran failed to appear for his Board hearing scheduled in April 2016.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the evidence is at least in equipoise as to whether his low back disability was incurred during his third period of active duty.

2. The Veteran's depression is shown to be related to his service-connected back and headache disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).
	
2. The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends his low back disability is related to his third period of active duty and his depression is caused by the disabling effects of his service-connected disabilities.  As the Board's decision grants the benefits sought on appeal, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act and the Freedom of Information Act is not necessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran's statements credible; he has been detailed and generally consistent.

The Board reviewed the evidence and finds that the criteria for service connection for degenerative disc disease (DDD) of the lumbar spine have been met.  See 38 C.F.R. § 3.303.

First, the Veteran has a current low back disability.  VA treatment records and the February 2010 examination show degenerative disc disease of the lumbar spine.  The February 2010 MRI report notes postoperative changes from L4 through S1 and mild disc bulges posteriorly at L4-5 and L5-S1.  

Next, the evidence shows diagnosis of DDD during the Veteran's third tour of service in 2007.  Service treatment records show treatment for lumbago and diagnostic testing in November 2007 with the clinical impression of minimal osteoarthritis, DDD, and herniated intervertebral disc.  During treatment and VA examinations, the Veteran has consistently reported that he injured his back during basic training in July 2007.

The evidence suggests that the Veteran's back disability may have preexisted his third term of service.  Nevertheless, resolving all doubt in his favor, the Board finds that the back disability is due to his third term of service.  Service treatment records from January, February, and March 1987 show complaints of back pain with the assessment of low back strain.  The Veteran's second period of active duty, from December 1986 to November 1990, cannot be used as a basis for granting VA disability benefits because he was discharged under other than honorable conditions for drug-related misconduct.  See 38 C.F.R. 3.12(c),(d).  As such, any disability that began during this period would be considered the same as if it began during a veteran's civilian life.  The December 2013 examiner noted that the Veteran reported the onset of back pain as 2002 during in-service treatment, but service treatment records also show his report of back pain beginning in July 2007.  The December 2013 examiner opined that records from 2008 are consistent with DDD that preexisted service.  

While service treatment records from 1987 note back strain, a separation examination, undated but presumably from this period, shows no findings of a back problem.  Similarly, the Veteran reported not having problems with his back from after separation in 1990, and he was able to successfully qualify for reenlistment in 2007.  See December 2009 Notice of Disagreement.  The Veteran's treating provider Dr. RET wrote a letter in December 2009.  Dr. RET found it clear that the Veteran's medical problems began in his third period of service.  Dr. RET explained that the Veteran did not have back trouble as a preexisting condition.  Rather, he had a simple back strain while in the Marines in 1987 that resolved, he subsequently returned to full duty with all physical demands, and he was diagnosed with a herniated lumbar disc in 2007.  Dr. RET's letter is consistent with VA treatment records from June 2009 that describe his back disability as a lumbar rupture in 2007 while in service.  As mentioned, the December 2013 examiner opined that DDD preexisted the Veteran's third period of service.  The examiner did not explain the basis for believing that DDD preexisted service and could not provide an opinion on aggravation without resort to speculation because records between 2002 and 2007 were not available.  Therefore, the December 2013 opinion holds little probative value.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

While the record suggests that the Veteran had back injuries prior to July 2007, the Board recognizes his lay statements of injury in basic training and Dr. RET's opinion, resolves all doubt in his favor, and finds that the Veteran's low back disability is related to his third period of service.  Service connection for lumbar DDD is established.   See 38 C.F.R. §§ 3.102, 3.303.

After considering the record, the Board finds that the criteria for service connection for depression have also been met.  See 38 C.F.R. §§ 3.303, 3.310.

VA examinations and treatment records show diagnosis of major depressive disorder.  The Board's decision grants service connection for lumbar DDD and the Veteran is already service-connected for headache disability.  The Veteran's wife reported noticing changes in his behavior, such as isolation and moodiness, during his third period of service and noted those changes continuing after discharge when he experienced pain and was unable to work.  See May 2010 statement.  Similarly, treatment records note the Veteran experienced frustration and depression due to his inability to work.  

The March 2010 examiner noted that the Veteran's depressive episode was of three to four years duration, meaning it began in 2006 or 2007.  To the examiner, it appeared that the Veteran's service connected disabilities have contributed to his diagnosed depression.  In a clarifying opinion in July 2010, the examiner discussed the effects of the Veteran's back injury and headaches and wrote that while there appear to have been several factors contributing to depression, the Veteran's military sustained injury and the ensuing pain and hardship it caused appear to have directly and indirectly contributed to his condition.  Based on the lay statements of onset and continuation of symptoms and the July 2010 opinion, the Board finds that the Veteran's major depressive disorder is related to his service-connected back and headache disability such that service connection for depression is warranted.  See 38 C.F.R. §§ 3.303, 3.310.    


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for major depressive disorder is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


